1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     HARLAN ISKE,                                        Case No. 3:20-cv-00061-RFB-WGC
4                                           Plaintiff,                   ORDER
5            v.
6     LOVELOCK CORRECTIONAL CENTER
      DENTAL, et al.,
7
                                        Defendants.
8
9
     I.     DISCUSSION
10
            On January 27, 2020, Plaintiff, an inmate in the custody of the Nevada Department
11
     of Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983
12
     and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On January 31,
13
     2020, this Court issued an order denying Plaintiff’s application to proceed in forma
14
     pauperis without prejudice to file a new application because Plaintiff’s application had
15
     been incomplete. (ECF No. 3).
16
            On February 4, 2020, Plaintiff filed a new application to proceed in forma pauperis
17
     which was also incomplete. (ECF No. 4). On February 5, 2020, this Court issued another
18
     order denying Plaintiff’s application to proceed in forma pauperis without prejudice to file
19
     a new application because Plaintiff had not submitted all necessary pages of his
20
     application. (ECF No. 5). Specifically, Plaintiff had not submitted pages two and three of
21
     this Court’s application form. On February 11, 2020, Plaintiff submitted another
22
     incomplete application to proceed in forma pauperis. (ECF No. 6).
23
            Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must submit
24
     a fully complete application to proceed in forma pauperis on this Court’s approved form
25
     and attach an inmate account statement for the past six months and a properly executed
26
     financial certificate. Plaintiff’s application at ECF No. 6 is still missing page three.   As
27
     such, Plaintiff’s in forma pauperis application (ECF No. 6) is denied without prejudice.
28
     Plaintiff will be granted one further opportunity to cure the deficiencies of his application
1    to proceed in forma pauperis, or in the alternative, pay the full filing fee for this action. If
2    Plaintiff chooses to file a new application to proceed in forma pauperis, he must file a fully
3    complete application to proceed in forma pauperis, including all pages of the Court’s
4    application form. If Plaintiff files another incomplete application to proceed in forma
5    pauperis, the Court will dismiss the case in its entirety, without prejudice, to file a new
6    case when Plaintiff is able to file a fully complete application to proceed in forma pauperis.
7           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file
8    it until the matter of the payment of the filing fee is resolved. Plaintiff is advised that this
9    case will not be placed in line for screening until he files a fully complete application to
10   proceed in forma pauperis and attaches both an inmate account statement for the past
11   six months and a properly executed financial certificate or pays the full $400 filing fee.
12   II.    CONCLUSION
13          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
14   in forma pauperis (ECF No. 6) is DENIED without prejudice to file a new and fully
15   complete application.
16          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
17   approved form application to proceed in forma pauperis by a prisoner, as well as the
18   document entitled information and instructions for filing an in forma pauperis application.
19          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
20   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
21   the correct form with complete financial attachments in compliance with 28 U.S.C. §
22   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
23   fee and the $50 administrative fee).
24          IT IS FURTHER ORDERED that, if Plaintiff’s next application to proceed in forma
25   pauperis is incomplete, the Court will dismiss the case, without prejudice, for Plaintiff to
26   file a new case when he is able to file a fully complete application to proceed in forma
27   pauperis.
28          IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,



                                                  -2-
1    dismissal of this action may result.
2           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
3    (ECF No. 1-1), but will not file it at this time.
4                  February 14, 2020
            DATED: _________________
5
6                                                 UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
